Title: To James Madison from Joseph Seaward, 12 September 1805 (Abstract)
From: Seaward, Joseph
To: Madison, James


          § From Joseph Seaward. 12 September 1805, “St. Juans (Porto Rico).” “When depredations on neutral property by powers at war, become the order of the day, when no respect is paid to existing Treaties, I conceive it a duty incumbent on every individual to note every such infringement and to give advice of it to the Executive of that Government to which he belongs.
          
          “As I am unaccustomed to a forensic style I shall simply relate my own case, and whatever has come under my immediate observation during my short stay in this Island. I left Norfolk on the 1st. June last in the Brig Catharine bound for the Island of Antigua, laden with a cargo of provisions & lumber, where I arrived, & sold said Cargo. I left the Island of Antigua on the 29th. July, with a return cargo, bound back to Norforlk [sic]—on the 4th. August in Lat. 23°, 10 ″ N. & Longte. 65°, 00 ″ west, was captured by the French Brig called General Blanshot, John Baptise de Brux, commander and sent into one of the ports at the west end of this Island. The Privateer plundered me of my stores & ships provisions & part of the cargo. The Vessel was immediately striped of her sails & rigging & sent on shore, my people taken out put on board of another Vessel & sent out of the Island. Under these circumstances I came to the City & applied to the Governor requesting his interferance, stating to him that my papers were perfectly regular and that my capture was of course illegal—and I likewise requested him to order security to be given for the amount of my Brig & Cargo as the Agent of sd. Privateer was a resdt. Mercht. of this City. But all my representation has been to no effect. He has absolutely refused to take cognizance of my business. My papers remain in the hands of Mr. Duabon the Agent of the Captors. I may be detained here many months to come & the Vessel & Cargo exposed to a total loss. My trial, if any I am to have, must be by the determination of this Government either at Martinique or Guadeloupe—thus under the present circumstances this Island may become the Asylum of Pirates & Robbers. No pretence has been given for my capture, as I came from English Island I might have English property on board—at the time of my capture, my Cabin Boy was carried on board the Privateer, and put in Irons, threatened with severe chastisment unless he would declare that Specie was deposited in some part of the Vessel. This attempt proving fruitless, I now (in all probability) must be the victim of measures dictated by men without principles of honesty or honor. Thus far as relates to myself, I shall now take the liberty of relating to you some other particulars that have com⟨e⟩; under my observations. At my arrival at the Port of my Entry on the West end of the Island & found at Anchor the Brig Susanna of Portland (Me.) the Captains name I do not recollect. Said Brig arrived the day before & prize to the same Privateer. She was from Portland bound to Jamaica & was taken on her outward bound passage with a Cargo of Fish & Lumber, said Brig was immediatly unloaded, & ballasted with sand, and without more ceremony the Capt. & Crew of sd. Vessel, together with the Mate & Crew of my own Vessel were shipped off with a very scanty supply of provisions & left to search for the first port they could make. On the 4th. inst. arrived the Brig Polley of Triverton [sic] (R.I) Capt. Trip; and the 5th. inst. the Schooner Mary Ann of Boston Capt. Anthony & bound to the Island of Barbadoes, loaded with Cattle & Horses and provision under Deck. They are prizes to a Spanish Vebeck [sic] from Cadiz bound to Vere Cruz. The Captains live still on board with their Crews, and may remain so for many days to come—While the Captor & his Agent are prosecuting every measure to effect the condemnation of sd. Vessels as lawful prizes.”
        